  Case: 0:20-cv-00115-KKC Doc #: 5 Filed: 10/06/20 Page: 1 of 10 - Page ID#: 26




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  NORTHERN DIVISION
                                       ASHLAND

JEROME WOODS,                                               Civil Action No. 0: 20-115-KKC
      Petitioner,

V.                                                           MEMORANDUM OPINION
                                                                 AND ORDER

BUREAU OF PRISONS,
      Respondent.


                                        *** *** *** ***

       Petitioner Jerome Woods is a federal inmate currently confined at the at the Federal

Correctional Institution-Ashland (“FCI-Ashland”) located in Ashland, Kentucky. Proceeding

without counsel, Woods has filed a pleading styled as an “Emergency Motion for Home

Confinement pursuant to the CARES Act.” [R. 1] Woods’ pleading was not filed on a form

approved for use by this Court as required by Local Rule 5.3. For administrative purposes, Woods’

pleading has been docketed as a petition for a writ of habeas corpus filed pursuant to 28 U.S.C.

§ 2241. [R. 1] Woods has neither paid the $5.00 filing fee, nor has he filed a motion for leave to

proceed in forma pauperis.

       Shortly after filing his initial pleading, Woods filed a document styled as a “Pro Se

Supplemental Motion Civil Rights Action Under 42 U.S.C. § 1983 Bivens Action” [R. 4], in which

he states that “the previous motion I sent to the courts had the wrong statute. I believe it is now

corrected under a Bivens civil rights action under 42 U.S.C. § 1983. I also sent the courts $350.00

from my account on September 15, 2020 to pay the court fees.” [R. 4] However, to properly

initiate a civil action, a plaintiff must pay the $350.00 filing fee and the $50.00 administrative fee,
  Case: 0:20-cv-00115-KKC Doc #: 5 Filed: 10/06/20 Page: 2 of 10 - Page ID#: 27




or file a motion to proceed in forma pauperis. The Court has not yet received payment from

Woods.

       Even so, whether construed as a habeas petition filed pursuant to 28 U.S.C. § 2241 or a

civil complaint alleging constitutional violations filed pursuant to Bivens v. Six Unknown Federal

Narcotics Agents, 403 U.S. 388 (1971), Woods’ pleading is subject to initial screening by the

Court. See 28 U.S.C. § 2243 (habeas petition); 28 U.S.C. §§ 1915(e)(2), 1915A (civil complaint).

A habeas petition will be denied on initial review “if it plainly appears from the petition and any

attached exhibits that the petitioner is not entitled to relief.” Rule 4 of the Rules Governing § 2254

Cases in the United States District Courts (applicable to § 2241 petitions pursuant to Rule

1(b)). Similarly, a district court must dismiss any claim asserted in a civil complaint that is

frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. Hill v. Lappin, 630 F. 3d 468, 470-71

(6th Cir. 2010).

                                                  I.

       In February 2019, in the United States District Court for the Eastern District of

Pennsylvania, Woods was sentenced to a term of imprisonment of 228 months. United States v.

Woods, No. 2:16-CR-218-RBS-1 (E.D. Pa. 2016). Woods is currently projected to be released

from the custody of the federal Bureau of Prisons (“BOP”) on August 22, 2032.                     See

https://www.bop.gov/inmateloc/ (last visited on September 28, 2020). On September 2, 2020,

Woods filed a pro se motion for compassionate release/reduction in sentence in the court that

sentenced him. The Government has filed a response objecting to Woods’ motion and counsel has

entered an appearance to represent Woods in the matter. It appears that the motion remains



                                                  2
   Case: 0:20-cv-00115-KKC Doc #: 5 Filed: 10/06/20 Page: 3 of 10 - Page ID#: 28




pending, although a sealed order was entered by the Court on September 22, 2020. United States

v. Woods, No. 2:16-CR-218-RBS-1 (E.D. Pa. 2016).

         In his initial pleading filed in this Court, Woods requests that the Court order the Bureau

of Prisons (“BOP”) to immediately release him to home confinement pursuant to the Coronavirus

Aid, Relief, and Economic Security Act (“CARES Act”).1 [R. 1] Woods states that he is 43 years

old, suffers from asthma, has a Body Mass Index (“BMI”) of 30, and, accordingly, is at risk for

potentially severe complications should he contract COVID-19. He also states that it is impossible

to comply with the Center for Disease Control’s (“CDC”) guidelines to protect oneself at FCI-

Ashland.

         Woods also claims that the BOP has improperly calculated his security classification and

requests that the BOP be ordered to “re-assess my pattern score to a minimum pursuant to the First

Step Act.” [Id.] While the exact nature of his claim is unclear, he states that he was denied “equal

protection” because, while “over 7,000 inmates [were] released under [the CARES Act],” he was

“erroneously” not transferred to home confinement because he was given 5 points on his pattern

score by the BOP for a violent offense. He claims that the BOP is “misinterpreting” the First Step

Act and that he otherwise meets the criteria for compassionate release. [Id. at p. 3-4] He also

disputes whether he should have been assessed points for “drug program status,” because he claims

that he does not need drug treatment. He states that, while he has admitted to recreational use of

drugs in his Pre-Sentence Report (“PSR”), he denied having a drug addiction. [Id. at p. 4-5] He

claims that he is not eligible for a Residential Drug Abuse Program (“RDAP”), so he is unable to

deduct 6 points by completing an RDAP, unlike other inmates that receive points for “drug



1The CARES Act was enacted on March 27, 2020, and includes a provision that temporarily expands the length of the maximum
amount of time for which the Attorney General is authorized to place a prisoner in home confinement under 18 U.S.C. § 3624(c)(2).
See CARES Act, § 12003(b)(2) (enacted Mar. 27, 2020).
                                                               3
  Case: 0:20-cv-00115-KKC Doc #: 5 Filed: 10/06/20 Page: 4 of 10 - Page ID#: 29




program status” that are “similarly situated” to him. [Id. at p. 6] Based on all of these allegations,

he requests that the BOP be ordered to re-assess his pattern score correctly and transfer him to

home confinement. [Id. at p. 6]

       However, whether Woods’ motion for home confinement is analyzed as a habeas petition

filed pursuant to 28 U.S.C. § 2241, or as a civil complaint alleging constitutional violations filed

pursuant to Bivens, his request for relief must be denied.

                                                 II.

       Analyzing Woods’ pleading as a § 2241 petition, he may not pursue his claim for release

to home confinement in a habeas petition filed in this Court. It is true that the United States Court

of Appeals for the Sixth Circuit has recently stated that “where a petitioner claims that no set of

conditions would be constitutionally sufficient the claim should be construed as challenging the

fact or extent, rather than the conditions, of the confinement,” and, thus, may be pursued in a §

2241 petition. Wilson v. Williams, 961 F.3d 829, 838 (6th Cir. 2020). However, the Sixth Circuit

further explained that “the decision to bring a habeas claim, rather than one challenging the

conditions of confinement, limits the type of relief available to petitioners. A district court

reviewing a claim under § 2241 does not have authority to circumvent the established procedures

governing the various forms of release enacted by Congress.” Wilson, 961 F.3d at 838.

       Here, Woods requests that this Court order the BOP to release him to home confinement

pursuant to the CARES Act. However, while 18 U.S.C. § 3624(c) authorizes that BOP to consider

placing an inmate in home confinement, a prisoner is not automatically entitled, or guaranteed,

such placement for any amount of time. 18 U.S.C. § 3624(c). See also Heard v. Quintana, 184

F.Supp. 3d 515, 520 (E.D. Ky. 2016). See also Demis v. Sniezek, 558 F.3d 508, 514 (6th Cir.

2009); Boals v. Quintana, No. 5:15-cv-335-JMH, 2015 WL 8665404, at *2 (E.D. Ky. Dec. 11,

                                                  4
  Case: 0:20-cv-00115-KKC Doc #: 5 Filed: 10/06/20 Page: 5 of 10 - Page ID#: 30




2015). Rather, “the decision to place an inmate in pre-release community confinement and/or

home confinement is discretionary and will be ‘determined on an individual basis’ according to

the factors in 18 U.S.C. § 3621(b).” Boals, 2015 WL 8665404 at *2 (citing McIntosh v. Hickey,

No. 10-cv-126-JMH, 2010 WL 1959308, at *3 (E.D. Ky. May 17, 2010)). Likewise, while the

CARES Act allows the Bureau of Prisons to “lengthen the maximum amount of time for which

the Director is authorized to place a prisoner in home confinement,” it does not give courts the

authority to grant home confinement requests. Pub. L. 116, 134 Stat. 281, 516, § 12003(b)(2).

And the BOP’s placement decisions, including determinations regarding home confinement, are

expressly insulated from judicial review, as the provisions of the Administrative Procedures Act

(“APA”) do not apply to such decisions. 28 U.S.C. § 3625 (“The provisions of sections 554 and

555 and 701 through 706 of title 5, United States Code, do not apply to the making of any

determination, decision, or order under this subchapter.”). Cf. Woodard v. Quintana, No. 5:15-

cv-307-KKC, 2015 WL 7185478, at *5-6 (E.D. Ky. Nov. 13, 2015).

       To the extent that Woods’ seeks compassionate release in light of his alleged medical

conditions, a motion for compassionate release, even if styled as a § 2241 petition, is actually a

motion for modification of a sentence made pursuant to 18 U.S.C. § 3582. However, a § 3582(c)

motion for modification of an imposed term of imprisonment must be made to the Court that

sentenced Woods, and may not be filed in this Court. See 18 U.S.C. § 3582(c) (providing the

limited circumstances under which the court that imposed a sentence may modify that

sentence). Indeed, “although the [Bureau of Prisons] has the ability to recommend compassionate

release, only the sentencing court is authorized to reduce a term of imprisonment.” See Wilson,

961 F.3d at 844. The fact that Woods is currently seeking, but has not been granted, compassionate



                                                5
  Case: 0:20-cv-00115-KKC Doc #: 5 Filed: 10/06/20 Page: 6 of 10 - Page ID#: 31




release in the Court that sentenced him does not authorize him to by-pass the appropriate

procedures and request that this Court order his release.

                                                 III.

       Woods’ claims fare no better if his motion is construed as a civil complaint filed pursuant

to Bivens. A civil complaint must set forth claims in a clear and concise manner, and must contain

sufficient factual matter, accepted as true, to “state a claim to relief that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Hill, 630 F. 3d at 470. See also Fed. R. Civ.

P. 8. “[T]he pleading standard Rule 8 announces does not require detailed factual allegations, but

it demands more than an unadorned the-defendant-unlawfully-harmed-me accusation.” Iqbal, 556

U.S. at 678 (internal quotation marks and citation omitted). In addition, “a plaintiff’s obligation

to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions,

and a formulaic recitation of a cause of action’s elements will not do.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007).

       Woods seeks to pursue his claims pursuant to Bivens, which held that an individual may

“recover money damages for any injuries...suffered as a result of [federal] agents' violation of” his

constitutional rights. Bivens 403 U.S. at 397. However, Woods does not clearly allege any

violation of his constitutional rights.    Although Woods makes vague references to “equal

protection” and “similarly situated” prisoners, he fails to allege any substantive, non-conclusory

facts supporting claims for relief under the Constitution, nor does he otherwise provide any

explanation of how his constitutional rights have been violated. While pro se pleadings are

liberally construed, Haines v. Kerner, 404 U.S. 519, 596 (1972), the Court cannot create claims or

allegations that the plaintiff has not made. Brown v. Matauszak, 415 F. App’x 608, 613 (6th Cir.

2011) (“a court cannot create a claim which [a plaintiff] has not spelled out in his pleading.”); Nali

                                                  6
  Case: 0:20-cv-00115-KKC Doc #: 5 Filed: 10/06/20 Page: 7 of 10 - Page ID#: 32




v. Ekman, 355 F. App’x 909, 912 (6th Cir. 2009) (Sutton, J., dissenting) (“when a pro se litigant

asks us to identify any potentially winning arguments in his lower court pleadings, he is asking us

to create, not correct, potential disparities in the legal system.”). Vague allegations that one or

more of the defendants acted wrongfully or violated the plaintiff’s constitutional rights are not

sufficient. Laster v. Pramstaller, No. 08-CV-10898, 2008 WL 1901250, at *2 (E.D. Mich. April

25, 2008). Thus, Woods’ vague references to various constitutional principles are insufficient to

allege the violation of a constitutional right.

        In addition, although it is not entirely clear based upon Woods’ vague allegations, Woods’

claims appear to be based solely upon his disagreement with his security classification and prison

designation. However, “[w]hen a court sentences a federal offender, the BOP has plenary control,

subject to statutory constraints, over ‘the place of the prisoner’s imprisonment,’ and the treatment

programs (if any) in which he may participate.” Tapia v. United States, 564 U.S. 319, 331

(2011)(citing 18 U.S.C. §§ 3621(b), (e), (f); 3624(f); 28 C.F.R. pt. 544 (2010)). An inmate has

no liberty interest in being placed in any particular penal institution, Olim v. Wakinekona, 461 U.S.

238, 247 (1983), or classified at any particular security level, Hewitt v. Helms, 459 U.S. 460, 468

(1983), overruled in part on other grounds by Sandin v. Conner, 515 U.S. 472 (1995), and hence

no rights protected by the Due Process Clause in that regard. Sandin, 515 U.S. at 484-86. See also

Wilkinson v. Austin, 545 U.S. 209, 221 (2005) (“...the Constitution itself does not give rise to a

liberty interest in avoiding transfer to more adverse conditions of confinement.”) (citing Meachum

v. Fano, 427 U.S. 215, 225 (1976)); Moody v. Daggett, 429 U.S. 78, 88 n.9 (1976) (“Congress has

given federal prison officials full discretion to control [prisoner classification and eligibility for

rehabilitative programs in the federal system], 18 U.S.C. § 4081, and petitioner has no legitimate



                                                  7
    Case: 0:20-cv-00115-KKC Doc #: 5 Filed: 10/06/20 Page: 8 of 10 - Page ID#: 33




statutory or constitutional entitlement sufficient to invoke due process.”); Harris v. Truesdell, 79

F. App’x 756, 759 (6th Cir. 2003).

          Finally, Woods admits that, whatever constitutional claims he may have, he has not

exhausted his administrative remedies with respect to those claims.2 Under the Prison Litigation

Reform Act of 1995 (“PLRA”), a prisoner wishing to challenge the circumstances or conditions

of his confinement must first exhaust all available administrative remedies. 42 U.S.C. § 1997e(a);

Jones v. Bock, 549 U.S. 199, 211 (2007) (“There is no question that exhaustion is mandatory under

the PLRA and that unexhausted claims cannot be brought in court.”); Fazzini v. Northeast Ohio

Correctional Center, 473 F.3d 229, 231 (6th Cir. 2006); Campbell v. Barron, 87 F. App’x 577,

577 (6th Cir. 2004). The “mandatory language [of the PLRA] means a court may not excuse a

failure to exhaust.” Ross v. Blake, 136 S. Ct. 1850, 1856-57 (2016). If the failure to exhaust

administrative remedies is apparent from the face of the complaint, it is subject to dismissal upon

initial screening. Shah v. Quintana, No. 17-5053, 2017 WL 7000265, at *1 (6th Cir. July 17,

2017); Barnett v. Laurel Co., Ky., No. 16-5658, 2017 WL 3402075, at *1 (6th Cir. Jan. 30, 2017).

See also Jones, 549 U.S. at 214-15 (district court may dismiss complaint sua sponte when it is

apparent from the face of the complaint that claim is barred by affirmative defense).

          Woods states that he submitted his initial compassionate release request to his case

manager in March 2020 and it was denied by the Warden on May 17, 2020. [R. 1 at p. 2]3 He

states that he appealed the denial to the Regional Director and, although the Regional Director

extended the date to Answer until August 25, 2020, as of September 8, 2020, he had not yet


2 The BOP’s Inmate Grievance System requires a federal prisoner to first seek informal resolution of any issue with staff, and then
to institute a formal grievance with the warden within twenty days. 28 C.F.R. § 542.13, 542.14(a). If the prisoner is not satisfied
with the warden’s response, he or she must appeal to the appropriate regional office within twenty days, and if unsatisfied with that
response, to the General Counsel within thirty days thereafter. 28 C.F.R. § 542.15(a). See BOP Program Statement 1300.16.
3Woods does not indicate whether this “compassionate release request” also raised claims that his constitutional rights had been
violated. However, for purposes of this analysis, the Court will give Woods the benefit of the doubt and assume that it did.
                                                                 8
  Case: 0:20-cv-00115-KKC Doc #: 5 Filed: 10/06/20 Page: 9 of 10 - Page ID#: 34




received a response, thus he is unable to appeal at higher levels within the BOP’s administrative

grievance system. However, 28 C.F.R. § 542.18 provides that “[i]f the inmate does not receive a

response within the time allotted for reply,…the inmate may consider the absence of a response to

be a denial at that level.” 28 C.F.R. § 542.18. Thus, if the Regional Director did not respond to

Woods’ appeal, that failure to respond is a constructive denial of his appeal and Woods may then

appeal to the Office of the General Counsel. He did not do so.

       If a plaintiff files a complaint prior to fully exhausting his available administrative

remedies, a district court may properly dismiss the complaint without prejudice to afford the

plaintiff the opportunity to properly invoke and follow the jail’s grievance procedures with respect

to his concerns. Napier v. Laurel County, 636 F.3d 218, 222 (6th Cir. 2011). Thus, even if the

Court construed Woods’ motion as a civil complaint, because he admits that he has not fully

exhausted his administrative remedies with respect to his claims, his claims are premature and his

“complaint” would be dismissed without prejudice.

       For all of these reasons, the Court finds that Woods’ “Emergency Motion for Home

Confinement pursuant to the CARES Act” fails to state a valid claim for relief, whether construed

as a § 2241 petition or as a civil complaint, and will therefore be denied without prejudice.

        Accordingly, it is hereby ORDERED as follows:

       1.      Woods’ “Emergency Motion for Home Confinement pursuant to the CARES Act”

               [R. 1], docketed as a petition for a writ of habeas corpus pursuant to 28 U.S.C. §

               2241 for administrative purposes, is DENIED WITHOUT PREJUDICE.

       2.      Any pending requests for relief, including Woods’ “Pro Se Supplemental Motion

               Civil Rights Action Under 42 U.S.C. § 1983 Bivens Action” [R. 4], are DENIED

               AS MOOT.

                                                 9
Case: 0:20-cv-00115-KKC Doc #: 5 Filed: 10/06/20 Page: 10 of 10 - Page ID#: 35




    3.     The Court will enter a judgment contemporaneously with this order.

    4.     This matter is DISMISSED and STRICKEN from the docket.

    Dated October 06, 2020




                                          10
